Title: To George Washington from Tobias Lear, 14 December 1795
From: Lear, Tobias
To: Washington, George


          
            My dear Sir,
            Washington [D.C.] Decr 14th 1795
          
          I am yet without information as to the result of the potomac business in the legislature of this State. Of course the board can come to no determination respecting Mr Myres. I have conversed with the Directors on the subject of that Gentleman’s services and it appears to be the universal wish to have him here, if he shall be disengaged when we feel able, from funds, to make engagemts.
          
          I have the pleasure to inform you that your House in Alexandria is rented for sixty pounds Virga Curry per Annum, to Mr Nathl Washington, who will go into it immediately. His rent, by written agreement, commenced on the 17th of November, as that was the time he first spoke about it.
          Mr and Mrs Bassett will leave this tomorrow for Philada.
          Fanny and the Children are well and unite with me in most respectful and affectionate remembrance. She writes to her Aunt at this time. With sentiments of the purest respect and most invariable attachment I have the honor to be, my dear Sir, Your affectionate & grateful friend
          
            Tobias Lear
          
        